Citation Nr: 9926382	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  98-01 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to June 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDINGS OF FACT

1.  The veteran's right knee disorder clearly and 
unmistakably existed prior to service.

2.  The record contains no competent medical evidence of an 
increase in disability of the veteran's right knee disorder 
during active service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a right knee disorder is not well grounded.  38 U.S.C.A. § 
5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to service connection for a right knee disorder.  The veteran 
contends that even though he may have had a right knee 
condition prior to service, the right knee condition which 
put him out of the service was an aggravated one.  The 
threshold question is whether the veteran's claim of 
entitlement to service connection for a right knee disorder 
is well grounded under 38 U.S.C.A. § 5107(a) (West 1991).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  To establish that a 
claim is well grounded, there must be more than a mere 
allegation of record, the claim must be accompanied by 
evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet.App. 609, 611 (1992).  Moreover, where the 
determinative issue involves a medical diagnosis or a 
question of medical causation, competent medical evidence to 
the effect that the claim is plausible is required.  
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (1998).  
A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Private treatment records dated December 1995 and a VA 
examination report dated September 1997 reflect that the 
veteran currently has a right knee disorder that has been 
variously diagnosed as osteoarthritis, post-traumatic 
degenerative joint disease and chondrocalcinosis.  The 
veteran contends that this condition preexisted service and 
worsened therein.  A veteran is presumed to be in sound 
condition upon entry into service, except for any defects 
noted at the time of examination for entry into service.  
38 U.S.C.A. § 1111.  The presumption can be rebutted only by 
clear and unmistakable evidence that such a disability 
existed prior to service.  Id.; 38 C.F.R. § 3.304(b).  The 
veteran in this case underwent an induction examination in 
September 1993, but the examining physician did not note any 
right knee abnormalities.  That notwithstanding, service 
medical records, including a report of Medical Board 
Proceedings, provide clear and unmistakable evidence that a 
right knee disorder preexisted the veteran's period of active 
service.  The Medical Board in June 1964 specifically found 
that the veteran was "unfit for induction under [Army 
provisions]," and that the veteran's right knee disorder had 
preexisted service.  The veteran agreed during both the June 
1964 Medical Board Proceedings and a February 1998 VA hearing 
that his right knee had bothered him since childhood.

The question remains whether the preexisting back disorder 
was aggravated during the veteran's period of active service.  
The veteran has not submitted any medical evidence that his 
right knee disorder was aggravated by service.  In fact, the 
record contains evidence to the contrary.  In June 1964, the 
aforementioned Medical Board contemporaneously and 
specifically ruled that the veteran's right knee disorder had 
not been aggravated by his period of active service.  
Although the veteran claimed during his February 1998 VA 
hearing that standing long hours for his duties as a military 
policeman made his right knee worse, his contentions do not 
constitute medical evidence of an increase in disability of 
his right knee disorder because he is a layperson.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Considering the lack of medical evidence of an increase in 
disability of the veteran's right knee disorder during active 
service, the Board finds that the claim of entitlement to 
service connection for a right knee disorder is not well 
grounded.


ORDER

Entitlement to service connection for a right knee disorder 
is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

